Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          October 15, 2019




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    In the Matter of the                                              No. 52932-7-II
    Personal Restraint of

    JEFFERY MELVIN COVER,

                                 Petitioner.
                                                               UNPUBLISHED OPINION



          WORSWICK, J. — Jeffrey Cover seeks relief from personal restraint imposed as a result of

his 2016 convictions for three counts of third degree rape of a child.1 The facts are set forth in his

direct appeal, No. 48732-2-II.2 As to each count, the jury answered yes to the questions: “Was

the crime part of an ongoing pattern of sexual abuse of the same victim under the age of 18 years

manifested by multiple incidents over a prolonged period of time?” and “Did the defendant

demonstrate or display an egregious lack of remorse?” Clerk’s Papers (No. 48732-3-II) at 163-

64. Based on those findings, the trial court imposed an exceptional sentence of consecutive 60-

month sentences.




1
 We issued the mandate of Cover’s direct appeal on March 19, 2018, making his January 28, 2019
petition timely filed under RCW 10.73.090(3)(b).
2
   State v. Cover, No. 48732-2-II, (Wash. Ct. App. Sep. 19, 2017) (unpublished),
http://www.courts.wa.gov/opinions/pdf/D2%2048732-2-II%20Unpublished%20Opinion.pdf.
No. 52932-7-II


       First, Cover argues that evidence was insufficient for the jury to have found the aggravating

circumstances for the crimes. We review aggravating circumstances findings under the standard

for sufficiency of the evidence: whether, taken in the light most favorable to the State, any rational

finder of fact could have found the aggravating circumstance beyond a reasonable doubt. State v.

Zigan, 166 Wash. App. 597, 601-02, 270 P.3d 625 (2012). Regarding the finding of a prolonged

pattern of abuse, as the direct appeal recounts, the State presented evidence that the sexual abuse

occurred on numerous occasions between the summer of 2006 and February or March 2007.

Regarding the finding of egregious lack of remorse, as the trial judge noted, the State presented

evidence that after charges were filed against him, Cover engaged in several acts, including (a)

participating in relocating the then-15-year-old victim to Mississippi where he could (and did)

marry her, (b) allowing the victim to discontinue her education after the eighth grade, (c) taking

the victim to Idaho at her 16th birthday, where he married her again, and then (d) directing her to

go to California, where he abandoned her. The State presented sufficient evidence to support the

aggravating circumstances findings.

       Second, Cover argues that the exceptional sentence is clearly excessive. But we rejected

this argument in his direct appeal, No. 48732-2-II. Unless he shows that the interests of justice

require it, Cover cannot raise these arguments again in this petition. In re Pers. Restraint of Lord,

123 Wash. 2d 296, 303, 868 P.2d 835, 870 P.2d 964 (1994). He makes no such showing.

       Third, Cover argues that his trial counsel provided ineffective assistance of trial counsel.

To establish ineffective assistance of counsel, he must demonstrate that his counsel’s performance

fell below an objective standard of reasonableness and that as a result of that deficient performance,

the result of his case probably would have been different. State v. McFarland, 127 Wash. 2d 322,


                                                  2
No. 52932-7-II


335-36, 899 P.2d 1251 (1995); Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80
L. Ed. 2d 674 (1984). We presume strongly that trial counsel’s performance was reasonable. State

v. Grier, 171 Wash. 2d 17, 42, 246 P.3d 1260 (2011).

          Cover argues that his trial counsel was ineffective in not calling a defense medical expert

to rebut the State’s witness who performed an examination of the victim. But the State’s witness

testified that genital examination resulted in normal findings that neither confirmed nor denied

sexual abuse. And Cover had admitted to having had intercourse with the victim. With an

admission of intercourse and no testimony about sexual abuse, there was no need for a defense

medical expert. Cover does not show deficient performance in not calling such a witness. State

v. Maurice, 79 Wash. App. 544, 552, 903 P.2d 514 (1995).

          Next, Cover argues that his trial counsel was ineffective in not conveying a second plea

offer following the discovery of a purported recantation letter from the victim.3 But the State

provides documentation that there was no second plea offer and that trial counsel conveyed the

one plea offer the State had made. Cover also argues that his trial counsel was ineffective in

conceding that the trial court should impose an exceptional sentence.            While trial counsel

recognized that the trial court was likely to impose an exceptional sentence, and so did not argue

against it, he did argue that the court should impose a shorter exceptional sentence than the State

was recommending. This was a strategic decision that does not constitute ineffective assistance

of counsel. Cover does not show ineffective assistance of counsel.




3
    At trial, the victim was confronted with the letter, which she denied having written.

                                                   3
No. 52932-7-II


         Fourth, Cover argues that although the statute of limitations applicable to third degree rape

of a child was extended from seven years following the commission of the crime (former RCW

9A.04.080(1)(c) (2006)) to the victim’s 28th birthday (former RCW 9A.04.080(1)(c) (2009)),4 the

former statute of limitations should be applied to him, under which the charges against him would

have been barred. If the former statute of limitations has not expired by the time the statute of

limitations is expanded, the expanded statute of limitations applies. State v. Hodgson, 108 Wash. 2d
662, 666-67, 740 P.2d 848 (1987). When former RCW 9A.04.080 (2009) became effective on

July 26, 2009, the seven-year statute of limitations under former RCW 9A.04.080(1)(c) (2006) had

not yet expired. Thus, the applicable statute of limitations became the victim’s 28th birthday under

former RCW 9A.04.080(1)(c) (2009). And when former RCW 9A.04.080(1)(c) (2013) became

effective on July 28, 2013, the statute of limitations became the victim’s 30th birthday because the

statute of limitations under former RCW 9A.04.080 (2009) had not expired. Thus, the applicable

statute of limitations became the victim’s 30th birthday under RCW 9A.04.080(1)(d). 5 Both the

original information and the second amended information were filed within the statute of

limitations applicable at the time.

         Finally, Cover argues that Detective Bradley Chicks improperly opined as to Cover’s

truthfulness. State v. Demery, 144 Wash. 2d 753, 759, 30 P.3d 1278 (2001). Detective Chicks

testified that during an interrogation, he asked Cover if he wanted to tell the truth and Cover said




4
 In 2013, the legislature further extended the statute of limitations to the victim’s 30th birthday.
Former RCW 9A.04.080(1)(c) (2013). LAWS OF 2013, ch. 17, § 1.
5
    In 2019, subsection (c) was renumbered to subsection (d). LAWS OF 2019, ch. 87, § 2.
                                                 4
No. 52932-7-II


he did. This did not constitute an opinion on Cover’s truthfulness; it was context for Cover’s

statements during the interrogation. Demery, 144 Wash. 2d at 761.

        Cover does not present grounds for relief from restraint. We therefore deny his petition.

We also deny his request for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    WORSWICK, J.
 We concur:



 MAXA, C.J.




 SUTTON, J.




                                                5